— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered May 26, 1983, convicting him of murder in the second degree, attempted murder in the second degree, robbery in the first degree (three counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Chetta, J.), of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
*602The defendant’s contentions on this appeal that his arrest was not based on probable cause and that his inculpatory statements were coerced have been addressed and rejected by this court on his codefendant’s appeal (see, People v Nelson, 125 AD2d 339, lv denied 69 NY2d 831). Nothing set forth in the defendant’s brief requires a different result.
We have examined the defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them to be without merit. Kunzeman, J. P., Weinstein, Eiber and Spatt, JJ., concur.